USDC IN/ND case 2:18-cr-00021-TLS-APR document 563 filed 11/20/20 page 1 of 2


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION


UNITED STATES OF AMERICA

                      v.                               CAUSE NO.: 2:18-CR-21-9-TLS-APR

TAQUAN CLARKE

                                           ORDER

       This matter is before the Court on a Report and Recommendation [ECF No. 555], filed

by Magistrate Judge Andrew P. Rodovich on November 3, 2020. On September 23, 2020, the

Defendant filed a Motion to Suppress [ECF No. 527] in which he sought to suppress the

information downloaded from a cell phone (Item 1B149) that was recovered during a search of

the Defendant’s apartment. The Government filed a Response [ECF No. 539], and the Defendant

filed a Reply [ECF No. 545]. On October 13, 2020, this matter was referred to Judge Rodovich

for a Report and Recommendation. See Oct. 13, 2020 Order, ECF No. 541. In the November 3,

2020 Report and Recommendation, Judge Rodovich recommends that the Court deny the

Defendant’s Motion to Suppress [ECF No. 527].

       The Court’s review of a Magistrate Judge’s Report and Recommendation is governed by

28 U.S.C. § 636(b)(1)(C), which provides as follows:

       Within fourteen days after being served with a copy, any party may serve and file
       written objections to such proposed findings and recommendations as provided by
       rules of court. A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations to
       which objection is made. A judge of the court may accept, reject, or modify, in
       whole or in part, the findings or recommendations made by the magistrate judge.
       The judge may also receive further evidence or recommit the matter to the
       magistrate judge with instructions.

28 U.S.C. § 636(b)(1)(C); see also Fed. R. Crim. P. 59(b)(2) (“Within 14 days after being served

with a copy of the recommended disposition, or at some other time the court sets, a party may
USDC IN/ND case 2:18-cr-00021-TLS-APR document 563 filed 11/20/20 page 2 of 2


serve and file specific written objections to the proposed findings and recommendations.”).

Portions of a recommendation to which no party objects are reviewed for clear error. Johnson v.

Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). Judge Rodovich gave the parties notice that

they had fourteen days to file objections to the Report and Recommendation. As of the date of

this Order, neither party has filed an objection to Judge Rodovich’s Report and

Recommendation, and the time to do so has passed. The Court has reviewed the Report and

Recommendation and finds that the Magistrate Judge’s proposed disposition is well taken.

       Therefore, the Court ACCEPTS, IN WHOLE, the Report and Recommendation [ECF

No. 555] and DENIES the Defendant’s Motion to Suppress [ECF No. 527].

       SO ORDERED on November 20, 2020.

                                             s/ Theresa L. Springmann
                                             JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
